DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicants’ amendments and remarks filed 6/30/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
OBJECTION 
4.	Claim 23 is  objected to because of the following informalities:  Claim 23 is construed as duplicate in scope as to claim 1. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  As such, since there is no clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprising" for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103. In the instant case, absent the clear indication in the specification what the basic and novel characteristics are, consisting essentially of is construed as equivalent to comprising and additional ingredients recited in the prior art still meet the claim.  Appropriate correction is required.

Claim Rejections- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar et al. (US 2018/0193255) in view of Pipkin et al. (US 2010/0311838).
Chandrashekhar et al. (US 2018/0193255) (hereinafter Chandrashekhar et al.) disclose stable liquid melphalan formulations (abstract). The liquid formulations are stable and ready to use comprising Melphalan and pharmaceutically acceptable adjuvants (claim 1). The stable liquid parenteral formulation comprises melphalan hydrochloride, one or more solvents elected from dimethyl acetamide, polyethylene glycol, ethanol, propylene glycol and glycerin and antioxidants (claim 4). Chandrashekhar et al. disclose total impurities in Table 4 measured 2-8°C from 1 month, 2 months and 3 months as well as 25°C/60 % RH for a period of 6 months (Table 4). The purity is at least 90 % at 25°C/60 % RH for a period of 90 days (3 months) (i.e., 984.4 %). Thus, it would be at least 90 % for a period of 43 days. The purity is at least 99 % after 5 months storage at 2-8 °C since at 6 months its 99.37 %. The purity is not measured at 50 days however at 30 days at 25°C/60 % RH it is 99.7 % and at 90  days it is 98.4 % thus it is reasonable that when measured at 50 days it would be at least  99 %. Additionally, the purity at 90 days after storage from 2-8°C is 99.8 %.  Claim 23 “recites consisting essentially of” and the  transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  As such, since there is no clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprising" for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103. In the instant case, absent the clear indication in the specification what the basic and novel characteristics are, consisting essentially of is construed as equivalent to comprising and additional ingredients recited in the prior art still meet the claim. 
Chandrashekhar et al. disclose 1 to 30 % melphalan and does not disclose 0.2 % to 0.8 % or excipients such as povidone. Pipkin et al. (US 2010/0311838) (hereinafter Pipkin et al.) disclose diluted composition containing melphalan hydrochloride, povidone and diluent such as propylene glycol, ethanol and water for a total volume of 10 mL thus a liquid composition that is then injected (para 0006). While it does not state “ready to use” it is noted that the method of the instant invention  involves adding melphalan to a vessel containing at least one pharmaceutical acceptable solvent to form a melphalan solution. The compositions of Pipkin et al. preforms the same method where melphalan is added to solvent to form a melphalan solution.  The instant specification discloses that used herein  "ready-to-use" when used in connection with a melphalan formulation refers to a formulation that includes melphalan, optionally including one or more pharmaceutically acceptable excipients, in the form of a solution, suspension or emulsion, wherein the formulation does not require any reconstitution or dilution with parenterally acceptable diluent and can be directly administered to the patient however, this is an intended use step of the composition and does not impart additional structure to the formulation as the formulation is still a liquid composition. Additionally, Pipkin disclose “ready to administer”. Even though Pipkin et al disclose “diluent”, the diluents are the same as instantly claimed (i.e., propylene glycol ethanol and water). While the purity is not disclosed, it is noted Pipkin disclose a liquid formulation containing melphalan, propylene glycol (solvent) and povidone which is an identical composition with the same structural features as claimed and thus it is reasonable to conclude that it would have the same properties in regards to purity. Pipkin disclose the amount of melphalan is from 0.1 mg/mL to 50 mg/mL (e.g., 0.01 % to 5 %) (para 0089) which overlaps with % of 0.2 to 0.8 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Pipkin et al. disclose the  compositions of the present invention comprise melphalan as a hydrochloride salt having a purity of 95% or greater, 98% or greater, 99% or greater, 99.9% or greater, or 99.99% or greater. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of melphalan which has a purity of at least 99 % as taught by Pipkin. Pipkin discloses amounts of melphalan that overlap and the compositions can achieve purity of 99 % or greater. 
Chandrashekhar et al. discloses that the pharmaceutical compositions can also contain one or more anti-oxidants which include ethylenediaminetetraacetic acid (EDTA) as well as chelating agents. Pipkin et al. disclose that pharmaceutically acceptable excipients suitable for use with the melphalan formulations include a water-soluble polymer (para 0085). Water-soluble polymer are taught to be povidone (para 0087). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include excipients such as povidone in  Chandrashekhar et al. as taught by Pipkin. One would have been motivated to do so because excipients such as water soluble polymer povidone can be included in the melphalan compositions which are storage stable (degrades by 2 % or less at about 25 °C for a period of at least 2 years as in paragraph 0104 of Pipkin).


6.	Claims 1, 2, 4-6 and 23 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Pipkin et al. (US 2010/0311838).
Pipkin et al. disclose diluted composition containing melphalan hydrochloride, povidone and diluent such as propylene glycol, ethanol and water for a total volume of 10 mL thus a liquid composition that is then injected (para 0006). While it does not state “ready to use” it is noted that the method of the instant invention  involves adding melphalan to a vessel containing at least one pharmaceutical acceptable solvent to form a melphalan solution. The compositions of Pipkin et al. preforms the same method where melphalan is added to solvent to form a melphalan solution.  The instant specification discloses that used herein  "ready-to-use" when used in connection with a melphalan formulation refers to a formulation that includes melphalan, optionally including one or more pharmaceutically acceptable excipients, in the form of a solution, suspension or emulsion, wherein the formulation does not require any reconstitution or dilution with parenterally acceptable diluent and can be directly administered to the patient however, this is an intended use step of the composition and does not impart additional structure to the formulation as the formulation is still a liquid composition. Pipkin disclose “ready for administration”. Even though Pipkin et al disclose “diluent”, the diluents are the same as instantly claimed (i.e., propylene glycol ethanol and water). While the purity is not disclosed, it is noted Pipkin disclose a liquid formulation containing melphalan, propylene glycol (solvent) and povidone which is an identical composition with the same structural features as claimed and thus it is reasonable to conclude that it would have the same properties in regards to purity. Pipkin disclose the amount of melphalan is from 0.1 mg/mL to 50 mg/mL (e.g., 0.01 % to 5 %) (para 0089) which overlaps with % of 0.2 to 0.8 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Pipkin et al. disclose inclusion of excipients such as water soluble polymer which may be povidone (para 0085 and 0087). 
Claim 23 “recites consisting essentially of” and the  transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  As such, since there is no clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprising" for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103. In the instant case, absent the clear indication in the specification what the basic and novel characteristics are, consisting essentially of is construed as equivalent to comprising and additional ingredients recited in the prior art still meet the claim. 

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not pervasive for the reasons below. 
Applicants argue that Chandrasekhar et al. does not use povidone or poloxamer. Chandrasekhar et al. uses monothioglycerol which is a toxic substance. Applicants argue that claim 23 specifies the use without a toxic antioxidant however, claim 23 “recites consisting essentially of” and the  transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  As such, since there is no clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprising" for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103. In the instant case, absent the clear indication in the specification what the basic and novel characteristics are, consisting essentially of is construed as equivalent to comprising and additional ingredients recited in the prior art still meet the claim. 
Applicants argue that Pipkin includes a cyclodextrin derivative which is different from the composition claimed as it does not contain cyclodextrin. 
In response, this argument is not found persuasive because claim 1 is drawn to comprising language and new claim 23 is drawn to consisting essentially of which is construed as equivalent to comprising and thus does not limit the scope. In order to limit the scope to exclude ingredients such as cyclodextrin and monothioglycerol, the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931).


CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
9.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615